Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                  A Page 1 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                  A Page 2 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                  A Page 3 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                  A Page 4 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                  A Page 5 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                  A Page 6 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                  A Page 7 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                  A Page 8 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                  A Page 9 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                 A Page 10 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                 A Page 11 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                 A Page 12 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                 A Page 13 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                 A Page 14 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                 A Page 15 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                 A Page 16 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                 A Page 17 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                 A Page 18 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                 A Page 19 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                 A Page 20 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                 A Page 21 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                 A Page 22 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                 A Page 23 of 24
Case 19-30626   Doc 10-1   Filed 06/12/19 Entered 06/12/19 17:53:52   Desc Exhibit
                                 A Page 24 of 24
